Exhibit 10(b)

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”), made in Greenwich, Connecticut as of
March 12, 2010, between United Rentals, Inc., a Delaware corporation (the
“Company”), and Matthew Flannery (“Executive”).

WHEREAS, the Company desires to employ Executive as its Senior Vice President,
Operations, and Executive desires to accept such employment on the terms and
conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1. At Will Employment.

Executive will be employed by the Company at will, which means that either
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination, in accordance
with such provisions.

2. Employment.

(a) Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as the Senior Vice President, Operations.

(b) Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
President of the Company (or his/her designee) and serve the Company to the best
of Executive’s ability. Executive shall devote his full business time and best
efforts to the business and affairs of the Company. In his capacity as Senior
Vice President, Operations, he shall have such duties and responsibilities as
are customary for Executive’s position and any other duties and responsibilities
he may be assigned by the President and Chief Executive Officer (or
his/her/their designee) of the Company.

(c) Place of Performance. Executive shall be based at the Company’s offices in
Greenwich, Connecticut. Executive recognizes that his duties will require, at
the Company’s expense, routine travel to domestic and international locations.

3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $375,000. The Compensation Committee of the Board
of Directors of the Company may determine in its sole discretion to increase or
decrease the Base Salary. Payments of the Base Salary shall be payable in equal
installments in accordance with the Company’s standard payroll practices.



--------------------------------------------------------------------------------

(b) Annual Incentive Bonus Plan. With respect to each year during Executive’s
employment hereunder, Executive shall be eligible to receive an annual cash
incentive bonus (the “Annual Bonus”) pursuant to the terms of the United
Rentals, Inc. Annual Incentive Compensation Plan or any successor thereto, as it
may be amended from time to time (the “Annual Incentive Plan”). Executive’s
target incentive opportunity under the Annual Incentive Plan shall be 90% of
Base Salary (as at the beginning of the applicable performance period) and
Executive’s maximum incentive opportunity shall be 135% of Base Salary (as at
the beginning of the applicable performance period). Executive has been
determined by the Committee (as defined in the Annual Incentive Plan) to be a
Covered Employee (as defined in the Annual Incentive Plan) under the Annual
Incentive Plan, and Executive’s Performance Goals (as defined in the Annual
Incentive Plan) shall be determined by the Committee (as defined in the Annual
Incentive Plan) in accordance with Section 2.11.1 and Article V of the Annual
Incentive Plan. The Annual Bonus for a year (if any) shall be paid to Executive
in the year following such year at such times and in such amounts as provided in
the Annual Incentive Plan, provided that in no event shall such payment be paid
later than December 31 of the following year.

(c) 2010 Performance-Based Long-Term Award Grant. The Company shall grant
Executive 25,000 Restricted Stock Units and 67,000 Stock Options pursuant to the
terms of the applicable plan under which the award is granted.

(d) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to not less than 15 vacation days per year, such days to be
accrued and used in accordance with Company policy.

(e) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies and procedures. Such reimbursements shall be made by the Company on a
timely basis upon submission by Executive of vouchers in accordance with the
Company’s standard policies and procedures.

(f) Reimbursement of Compensation. In the event that payment of any compensation
to Executive is predicated upon the achievement of certain financial results
that subsequently are the subject of a Mandatory Restatement (as defined below)
and a lower payment (or no payment) would have been made to Executive based upon
the restated financial results, Executive shall reimburse the Company the
difference between the amount actually paid and the amount that would have been
payable to Executive reduced by the Net Tax Costs (as defined below), based upon
the restated financial results. Executive’s reimbursement to the Company shall
be made within 30 business days after receiving written notice of the amount
owed and the calculations thereof. A “Mandatory Restatement” shall mean a
restatement of the Company’s financial statement which, in the good faith
opinion of the Company’s public accounting firm, is required to be implemented
pursuant to generally accepted accounting

 

2



--------------------------------------------------------------------------------

principles, but excluding (i) any restatement which is required with respect to
a particular year as a consequence of a change in generally accepted accounting
rules effective after the publication of the financial statements for such year,
or (ii) any restatement that (A) in the good faith judgment of the Audit
Committee of the Board of Directors of the Company (“Audit Committee”), is
required due to a change in the manner in which the Company’s auditors interpret
the application of generally accepted accounting principles (as opposed to a
change in a prior accounting conclusion due to a change in the facts upon which
such conclusion was based), or (B) is otherwise required due to events, facts or
changes in law or practice that the Board of Directors of the Company concludes
were beyond the control and responsibilities of Executive and that occurred
regardless of Executive’s diligent and thorough performance of his duties and
responsibilities. “Net Tax Costs” shall mean the net amount of any federal,
foreign, state or local income and employment taxes paid by Executive in respect
of the portion of the compensation subject to reimbursement, after taking into
account any and all available deductions, credits or other offsets allowable to
Executive (including without limit, any deductions permitted under the claim of
right doctrine), and regardless of whether Executive would be required to amend
any prior income or other tax returns.

(g) No Other Compensation or Benefits; Payment; Withholdings. The compensation
and benefits specified in this Section 3 and in Section 4 of this Agreement
shall be in lieu of any and all other compensation and benefits. Payment of all
compensation and benefits to Executive specified in this Section 3 and in
Section 4 of this Agreement (i) shall be made in accordance with the relevant
Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.

(h) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

(i) Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of the indemnification agreement in the form attached
hereto as Exhibit B (the “Indemnification Agreement”). Notwithstanding anything
in this Agreement to the contrary, the rights and obligations of the parties
with respect to indemnification (including dispute resolution, governing law and
notice) shall be governed by the Indemnification Agreement.

4. Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of employment:

(a) General. On any termination of Executive’s employment, he shall be entitled
to:

(i) any accrued but unpaid Base Salary for services rendered through the date of
termination;

 

3



--------------------------------------------------------------------------------

(ii) any vacation accrued but unused as of the date of termination;

(iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(e) of this Agreement;

(iv) receive any benefits to which he may be entitled upon termination, if any,
pursuant to the plans and programs referred to in Sections 3(d) hereof or as may
be required by applicable law; and

(v) receive any amounts or benefits to which he may be entitled upon
termination, if any, pursuant to the plans and agreement referred to in Sections
3(b) and 3(c) hereof in accordance with the terms of such plans and agreements.

(vi) such rights as he has under the terms of the Indemnification Agreement.

(b) Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company for Cause (as defined below) or (ii) by Executive without Good Reason
(as defined below), Executive shall be entitled only to those items identified
in Section 4(a).

(c) Termination by Reason of Death or Disability. In the event that Executive’s
employment is terminated by reason of Executive’s death or Disability (as
defined below), Executive (or his estate, as the case may be) shall be entitled
only to the following:

(i) those items identified in Section 4(a); and

(ii) if Executive (or, following his death, his spouse) timely elects COBRA
continuation coverage, the Company will pay through the COBRA Payment End Date
(as defined below) the monthly premiums for the level of coverage Executive
maintained on the date of termination. The “COBRA Payment End Date” shall be the
earlier of (A) 12 months following the date of termination and (B) the date
Executive becomes employed by a third party and is eligible for coverage under
the group health plan of the new employer. If during the period Executive is
receiving this benefit, Executive obtains new employment and becomes eligible
for coverage under the group benefits plan of the new employer, Executive shall
promptly notify the Company in writing of such eligibility.

(d) Termination by the Company Without Cause or by Executive for Good Reason. In
the event that Executive’s employment is terminated (i) by the Company without
Cause or (ii) by Executive for Good Reason, Executive shall be entitled only to
the following:

(i) those items identified in Section 4(a);

(ii) if Executive timely elects COBRA continuation coverage, the Company will
pay through the COBRA Payment End Date (as defined above) the monthly premiums
for the level of coverage Executive maintained on the date of termination,
provided that if during the period Executive is receiving this benefit,
Executive obtains new employment and becomes eligible for coverage under the
group benefits plan of the new employer, Executive must promptly notify the
Company in writing of such eligibility; and

 

4



--------------------------------------------------------------------------------

(iii) an amount equal to 380% of Executive’s Base Salary as of the date of
termination, payable in substantially equal installments during the 24-month
period following the date of termination in accordance with the Company’s normal
payroll practices (the “Severance Pay”); provided, however, that the first
payment shall be on the pay day coinciding with or next following the sixtieth
(60th) day after the date of termination, and such payment shall be equal to the
amounts that would have been paid had payments begun immediately after the date
of termination. Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Severance Pay such sums shall be made as follows: (A) no payments shall be
made for a six-month period following the date of termination, (B) an amount
equal to six months of Severance Pay shall be paid in a lump sum six months and
one day following the date of termination with interest at the applicable
federal rate pursuant to Section 1274 of the Code, and (C) during the period
beginning six months and one day following the date of termination through the
remainder of the 24-month period, payment of the Severance Pay shall be made in
accordance with the Company’s normal payroll practices.

(e) Definitions of Cause, Good Reason and Disability.

(i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has willfully misappropriated any funds or property of
the Company or its affiliates, or has willfully destroyed property of the
Company or its affiliates; (B) Executive has committed (1) a felony or (2) any
crime (x) involving fraud, dishonesty or moral turpitude or (y) that materially
impairs Executive’s ability to perform his duties and responsibilities with the
Company or that causes material damage to the Company or its affiliates or their
operations or reputation; (C) Executive has (1) obtained personal profit from
any transaction of or involving the Company or an affiliate of the Company (or
engaged in any activity with the intent of obtaining such a personal profit)
without the prior approval of the Company or (2) engaged in any other willful
misconduct which constitutes a breach of fiduciary duty or the duty of loyalty
to the Company or its affiliates and which has resulted or is reasonably likely
to result in material damage to the Company or its affiliates; (D) Executive’s
material failure to perform his duties with the Company (other than as a result
of total or partial incapacity due to physical or mental illness), provided,
however, that, if susceptible of cure, a termination by the Company for Cause
under this Section 4(e)(i)(D) shall be effective only if, within 20 days
following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform his duties and that reasonably
identifies the reason(s) for such determination, Executive has failed to cure
such failure to perform; (E) Executive’s use of alcohol or drugs has materially
interfered with his ability to perform his duties and responsibilities with the
Company; (F) Executive has knowingly made any untrue statement or omission of a
material nature to the Company or an affiliate of the Company; (G) Executive has
knowingly falsified Company records (or those of one of its affiliates);
(H) Executive has willfully committed any act (1) which is intended to
materially damage the reputation of the Company or an affiliate of the Company
or (2) which in fact materially damages the reputation

 

5



--------------------------------------------------------------------------------

of the Company or an affiliate; (I) Executive (1) has willfully violated the
Company’s material policies or rules (including, but not limited to, the
Company’s equal employment opportunity policies), which violation has resulted
or is reasonably likely to result in damage to the Company or its affiliates, or
(2) is guilty of gross negligence or willful misconduct in the performance of
his duties with the Company, which has resulted or is reasonably likely to
result in material damage to the Company or its affiliates; (J) Executive has
materially breached a covenant set forth in Section 5 or otherwise materially
violated any confidentiality, non-competition or non-solicitation prohibitions
imposed on Executive under common law or under the terms of any agreement with
the Company; or (K) Executive has willfully obstructed or attempted to obstruct,
or has willfully failed to cooperate with, any investigation authorized by the
Board of Directors of the Company or any governmental or self-regulatory
authority regarding a Company matter.

(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) the Company removes Executive from a Senior Vice President
position, other than due to his resignation; (B) the Company decreases or fails
to pay the compensation described in Section 3 of this Agreement (in accordance
with, and subject to, such provisions); (C) a material breach of this Agreement
by the Company; (D) Executive’s job site is relocated to a location which is
more than fifty (50) miles from Greenwich, Connecticut and more than fifty
(50) miles from Moorestown, New Jersey, unless the parties mutually agree in
writing to such relocation; (E) material diminution of Executive’s duties or
responsibilities (it being understood by the parties that a simultaneous
increase and decrease of Executive’s duties and responsibilities shall not
constitute Good Reason) or (F) the failure by the Company to obtain the express
written assumption of this Agreement by any successor to all or substantially
all of the Company’s business or operations; provided, however, that a
termination by Executive for Good Reason under this Section 4(e)(ii) shall be
effective only if, within 20 days following delivery of a written notice by
Executive to the Company that Executive is terminating his employment for Good
Reason and that reasonably identified the reason(s) for such determination, such
notice to be given not later than 90 days after the occurrence (or, if later,
the date that Executive becomes aware or reasonably should have become aware of
such occurrence) of the event(s) claimed to constitute Good Reason, the Company
has failed to cure the circumstances giving rise to Good Reason.

(iii) For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) six
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company in respect of such period.

(f) Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment. If, at the time of termination of Executive’s employment or any

 

6



--------------------------------------------------------------------------------

time thereafter, Executive is in material breach of any covenant contained in
Section 5 hereof, except as otherwise required by law, Executive shall not be
entitled to any payments (or if payments have commenced, any continued payment)
under this Section 4.

(g) Resignation of Offices Upon Termination. Upon termination of Executive’s
employment for any reason, Executive agrees that he shall resign from all
offices and positions he holds with the Company or any of its affiliates; and
further agrees that he shall execute such documents as shall be reasonably
necessary to give effect to such resignations.

(h) No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The payment
of any amounts pursuant to this Section 4 (other than payments required by law)
is expressly conditioned upon (i) the delivery by Executive to the Company of a
release in form and substance reasonably satisfactory to the Company of any and
all claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment and (ii) Executive not revoking
such release within seven days of his delivery of the release. The Company shall
provide Executive with the proposed form of such release no later than seven
(7) days following the date of termination, and Executive shall execute such
release no later than fifty-two (52) days after the date of termination.

5. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

5.1 No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor.

5.2 Noncompetition; Nonsolicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information and exposure to customers, vendors, distributors and
suppliers of the Company renders him special and unique within the Company’s
industry. In consideration of Executive’s promotion, continued employment, the
any payment(s) by the Company to Executive of amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without

 

7



--------------------------------------------------------------------------------

limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending 24 months after the date of termination of
employment (the “Covered Time”), Executive shall not, directly or indirectly
(whether through affiliates, relatives, or otherwise), engage (as owner,
investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business in any Restricted Area (each as
defined below), provided that the provisions of this Section 5.2(a) will not be
deemed breached solely because Executive owns less than 5% of the outstanding
common stock of a publicly-traded company.

(b) In further consideration of any payment(s) by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly
(whether through affiliates, relatives, or otherwise), (i) solicit, encourage or
attempt to solicit or encourage any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to terminate his, her,
or its relationship with the Company or such affiliate; (ii) solicit, encourage
or attempt to solicit or encourage any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to become employees,
agents, representatives or consultants of any other person or entity;
(iii) solicit or attempt to solicit any customer, vendor, distributor or
supplier of the Company or any of its affiliates in connection with a Competing
Business with respect to any product or service being furnished, made, sold,
rented or leased by the Company or such affiliate; or (iv) persuade or seek to
persuade any customer, vendor, distributor or supplier of the Company or any
affiliate to cease to do business or to reduce the amount of business which such
customer, vendor, distributor or supplier has customarily done or contemplates
doing with the Company or such affiliate, whether or not the relationship
between the Company or its affiliate and such customer, vendor, distributor or
supplier was originally established in whole or in part through Executive’s
efforts. For purposes of this Section 5.2(b) only, during the Covered Time, the
terms “customer,” “vendor,” “distributor,” and “supplier” shall mean a customer,
vendor, distributor or supplier who has done business with the Company or any of
its affiliates within 12 months preceding the termination of Executive’s
employment.

(c) Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, which may allow Executive to sufficiently earn a living in
other available industries, Executive agrees that he will not assert in any
forum that any provisions of this Agreement prevent him from earning a living or
otherwise are void or unenforceable or should be held void or unenforceable.
Executive further affirms that Executive has had an opportunity to review this
provision, as well as this Agreement in its entirety, with counsel of
Executive’s choosing.

 

8



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, “Competing Business” shall mean (i) any
business in which the Company is currently engaged, including, but not limited
to, renting and selling equipment and merchandise to the commercial and general
public, including construction equipment, earthmoving equipment, aerial
equipment, aerial work platforms, trench safety equipment, industrial equipment,
landscaping equipment, contractor supplies, and home repair and maintenance
equipment, as well as the buying of companies that engage in such activities
along with the computer hardware and software systems designed, developed and
utilized with respect to any of the foregoing; (ii) any other future business
which the Company engages, or has planned to engage, in to a material extent
during Executive’s employment with the Company; and (iii) any of the entities
identified on Exhibit (A).

(e) For purposes of this Agreement, “Restricted Area” means (i) the (A) states
of: 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5) California, 6) Colorado,
7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia, 11) Hawaii, 12) Idaho, 13)
Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17) Kentucky, 18) Louisiana, 19)
Maine, 20) Maryland (including the District of Columbia), 21) Massachusetts, 22)
Michigan, 23) Minnesota, 24) Mississippi, 25) Missouri, 26) Montana, 27)
Nebraska, 28) Nevada, 29) New Hampshire, 30) New Jersey, 31) New Mexico, 32) New
York, 33) North Carolina, 34) North Dakota, 35) Ohio, 36) Oklahoma, 37) Oregon,
38) Pennsylvania, 39) Rhode Island, 40) South Carolina, 41) South Dakota, 42)
Tennessee, 43) Texas, 44) Utah, 45) Vermont, 46) Virginia, 47) Washington, 48)
West Virginia, 49) Wisconsin, and 50) Wyoming; and (B) Canadian Provinces of 1)
New Brunswick, 2) Newfoundland and Labrador, 3) Nova Scotia, 4) Ontario, 5)
Prince Edward Island, 6) Quebec, 7) Manitoba, 8) Saskatchewan, 9) Alberta, and
10) British Columbia; (ii) any state in the United States and any province in
Canada in which the Company conducts any business on the date of the
determination of whether he is engaged in a Competing Business or at any time
within 12 months preceding such date; and (iii) the area within a 200 mile
radius of any office or facility of the Company (whether foreign or domestic) in
which the Company conducts any business on the date of the determination of
whether he is engaged in a Competing Business or at any time within 12 months
preceding such date.

5.3 Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
is made in the good faith performance of Executive’s duties hereunder, has been
authorized in writing by the Company, or is otherwise required by law. Executive
acknowledges and understands that the term “proprietary information” includes,
but is not limited to: (a) the software products, programs, applications, and
processes utilized by the Company or any of its affiliates; (b) the name and/or
address of any customer, vendor, distributor or supplier of the Company or any
of its affiliates or any information concerning the transactions or relations of
any customer, vendor, distributor or supplier of the Company or any of its
affiliates with the Company or such affiliate or any of its or their partners,
principals, directors, officers or agents; (c) any information concerning any
product, technology, or procedure employed by the Company or any of its
affiliates but not generally known to its or their customers, vendors,

 

9



--------------------------------------------------------------------------------

distributors, suppliers or competitors, or under development by or being tested
by the Company or any of its affiliates but not at the time offered generally to
customers, vendors, distributors or suppliers; (d) any information relating to
the computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans;
(g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers, vendors, distributors or suppliers of the
Company or any of its affiliates or any other person or entity which the Company
or any of its affiliates has agreed to hold in confidence; (i) any inventions,
innovations or improvements covered by this Agreement; (j) information regarding
the Company’s current employees and their assigned duties and compensation; and
(k) all written, graphic, electronic, digital, and other material relating to
any of the foregoing. Executive acknowledges and understands that information
that is not novel or copyrighted or patented or a trade secret may nonetheless
be proprietary information. The term “proprietary information” shall not include
information that is or becomes generally available to and known by the public
through no direct or indirect efforts of Executive or information that is or
becomes available to Executive on a non-confidential basis from a source other
than the Company, any of its affiliates, or the directors, officers, employees,
partners, principals or agents of the Company or any of its affiliates (other
than as a result of a breach of any obligation of confidentiality).

5.4 Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, digital, or electronic or other media or equipment of
any kind which may be in Executive’s possession or under his control or
accessible to him which contain any proprietary information. All property and
records of the Company and any of its affiliates (including, without limitation,
all confidential records) shall be and remain the sole property of the Company
or such affiliate during Executive’s employment with the Company and thereafter.

5.5 Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

 

10



--------------------------------------------------------------------------------

5.6 Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.

6. Assignment and Transfer.

(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

7. Miscellaneous.

(a) Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

(b) Nondisclosure. Executive will not disclose to the Company, use, or induce
the Company to use, any proprietary information, trade secrets or confidential
business information of others.

(c) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall (i) pay Executive a per

 

11



--------------------------------------------------------------------------------

diem fee based on Executive’s Base Salary for work performed in connection with
such obligation, provided that Executive shall not be entitled to receive per
diem fees in respect of cooperation provided during any period for which
Executive is receiving payments pursuant to Section 4 above and further provided
that such work shall be approved in advance in writing by the Company and
(ii) reimburse Executive’s reasonable expenses incurred in connection with such
pre-approved work.

(d) Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
(with portions of days being aggregated to form days of eight hours) for
material work performed in connection with such obligations (i.e., Executive is
required to attend a meeting or spend more than one hour during a day responding
to or otherwise participating in telephone, email, or telecopy communications)
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Section 4 above and (C) no
payments shall be due for any time Executive spends testifying before the U.S.
Securities and Exchange Commission or in any proceeding; and (ii) reimburse
Executive’s reasonable expenses incurred in connection with the foregoing
obligations.

(e) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.

(f) No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.

(g) Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the reputation of the Company or any of
its affiliates or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or its affiliates. Nothing herein shall
prevent Executive from making any truthful statement in connection with any
investigation by the Company or any governmental authority or in any legal
proceeding.

(h) Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.

 

12



--------------------------------------------------------------------------------

(i) Arbitration.

(i) General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters arising out of or related to this Agreement, any other
agreement between Executive and the Company, or Executive’s employment with the
Company or the termination thereof, including without limitation disputes about
the validity, interpretation, or effect of this Agreement, or alleged violations
of it, any payments due hereunder and all claims arising out of any alleged
discrimination, harassment or retaliation, including, but not limited to, those
covered by Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and the Americans With
Disabilities Act or any other federal, state or local law relating to
discrimination in employment, provided, however, that disputes under the
Indemnification Agreement shall not be arbitrable pursuant to this provision.

(ii) Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby exclusively consent
to the jurisdiction of: any state court sitting in Fairfield County,
Connecticut; any federal court in the District of Connecticut; or any state or
federal court sitting in the City, County, and State of New York.

(iii) The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place within Fairfield County, Connecticut or within New York, New York, under
the auspices of the American Arbitration Association, in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association then in effect, and before a panel of three arbitrators
selected in accordance with such rules. Judgment upon the award rendered by the
arbitrators will be final and binding on both parties and may be entered in: any
state court sitting in Fairfield County, Connecticut; any federal court in the
District of Connecticut; or any state or federal court sitting in the City,
County, and State of New York.

(iv) Fees and Expenses. In any arbitration or action for injunctive relief
pursuant to this Agreement except as otherwise required by law, each party shall
be responsible for the fees and expenses of its own attorneys and witnesses, and
the fees and expenses of the arbitrators shall be divided equally between the
Company, on the one hand, and Executive, on the other hand.

(v) Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof, arbitration
in the manner described in this Section 7(i) shall be the exclusive forum for
any Arbitrable Dispute. Except as permitted by Section 7(i)(ii), should
Executive or the Company

 

13



--------------------------------------------------------------------------------

attempt to resolve an Arbitrable Dispute by any method other than arbitration
pursuant to this Section 7(i), the responding party shall be entitled to recover
from the initiating party all damages, expenses, and attorneys’ fees incurred as
a result of that breach.

(j) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limit, under Section 409A of the Code and
applicable guidance and regulations thereunder. It is the intention of the
parties that payments and benefits under this Agreement be interpreted to be
exempt from or in compliance with Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Section 409A. Notwithstanding anything herein to the contrary,
if (i) at the time of Executive’s “separation from service” (as defined in
Treas. Reg. Section 1.409A-1(h)) with the Company other than as a result of
death, (ii) Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i)), (iii) one or more of the payments or benefits
received or to be received by Executive pursuant to this Agreement would
constitute deferred compensation subject to Section 409A, and (iv) the deferral
of the commencement of any such payments or benefits otherwise payable hereunder
as a result of such separation of service is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder to
the extent necessary (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s separation from service with the Company (or the earliest
date as is permitted under Section 409A of the Code). Any payment deferred
during such six-month period shall be paid in a lump sum on the day following
such six-month period with interest at the applicable federal rate pursuant to
Section 1274 of the Code. Any remaining payments or benefits shall be made as
otherwise scheduled under this Agreement. Furthermore, to the extent any other
payments of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner
determined by the Company that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute deferred compensation under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A.

(k) Entire Agreement. This Agreement (including the plans and agreements
referenced in Section 3) contains the entire agreement and understanding between
the parties hereto in respect of Executive’s employment and supersedes, cancels
and annuls any prior or contemporaneous written or oral agreements,
understandings, commitments and practices between them respecting Executive’s
employment.

(l) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.

 

14



--------------------------------------------------------------------------------

(m) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable, and that the court or arbitration panel may enforce each
provision to the fullest extent enforceable even if such particular provision is
not expressly divisible.

(n) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.

(o) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

(p) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(i) in the case of the Company, to United Rentals, Inc., Five Greenwich Office
Park, Greenwich, Connecticut 06831, attn: General Counsel; and (ii) in the case
of Executive, to Executive’s last known address as reflected in the Company’s
records, or to such other address as Executive shall designate by written notice
to the Company. Any notice given hereunder shall be deemed to have been given at
the time of receipt thereof by the person to whom such notice is given if
personally delivered, on the date following delivery to an overnight delivery
service for next day delivery prior to such service’s deadline for such
delivery, or on the date that is three days after the date of mailing if sent by
registered or certified mail.

 

15



--------------------------------------------------------------------------------

(q) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement or the Indemnification
Agreement. The respective obligations of Executive and the Company as provided
in the Indemnification Agreement, and Sections 4, 5, 6 and 7 of this Agreement
shall survive cessation or termination of Executive’s employment hereunder.

(r) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

 

UNITED RENTALS, INC.     EXECUTIVE: By:  

/s/ MICHAEL J. KNEELAND

   

/s/ MATTHEW FLANNERY

  Name:   Michael J. Kneeland     Matthew Flannery   Title:   President and
Chief Executive Officer    

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Aggreko

Ahern Rentals Inc.

American Equipment Company

Ashtead Group Plc

Atlas Copco Group

Atlas Copco Rental Service

Caterpillar Inc.

CAT Rental

Deere & Co.

GE Capital equipment leasing divisions

Golder Thoma

H & E Equipment Services

Hertz Equipment Rental Corp.

Home Depot

National Equipment Services, Inc.

Nations Rent, Inc.

Neff Corporation

Rental Service Corporation

RentX Industries, Inc.

Sunstate Equipment Co.

Sunbelt Rentals Inc.

Volvo AB

Any company on the “RER 100” list

Any affiliate of any of the foregoing.